DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wu et al. (US 2013/0088375 hereinafter Wu).
As to claim 1, Wu discloses in Figs.2-3, a semiconductor device comprising: a voltage comparison circuit suitable (330 as shown in Fig. 3) for generating a comparison result signal by comparing test reference voltages (310 and/or Vref as shown in Fig. 3) received through a first input stage (+ sign of 330 as shown in Fig. 3) and a second input stage (- sign of 330 as shown in Fig. 3), respectively (Fig. 3); and a calibration control circuit (355 as shown in Fig. 3) suitable for generating a calibration code (para 0008)  for controlling an offset value (see the abstract) of the voltage comparison circuit (330 as shown in Fig. 
As to claim 7, Wu discloses in Figs. 2-3, an input control circuit suitable for controlling input paths of signals input to the first input stage (- sign of 330 as shown in Fig. 3) and the second input stage (+ sign of 330 as shown in Fig. 3) upon the calibration operation (355 as shown in Fig. 3, also para 0008).
As to claim 8,  Wu discloses in Figs. 2-3, wherein the input control circuit (355 as shown in Fig. 3) is configured to: transmit the test reference voltage (Vref as shown in Fig. 3) to the first and second input stages (-, + sign of 330 as shown in Fig. 3) upon the calibration operation; and transmit the test reference voltage to the first input stage and a test-internal voltage to the second input stage upon setup operation (para 0029)
As to claim 9, Wu discloses in Figs.2- 3, a setup configuration circuit (para 0031) suitable for generating a test-internal voltage having a voltage level adjusted based on the comparison result signal (signal feedback to 355 as shown in Fig. 3) upon setup operation (para 0027).
As to claim 10, Wu discloses in Figs. 2-3, wherein the setup configuration circuit comprises: a setup control circuit suitable (para 0031) for generating a setup code (para 0024) based on the comparison result signal (via 330 as shown in Fig. 3); and a voltage generation circuit suitable for generating the test-internal voltage having a voltage level corresponding to the setup code (para 0024, and 0027).
As to claim 11,  Wu discloses in Figs. 2-3, comprising a code storage circuit (220 as shown in Fig. 2) is configured to: store the calibration code when the calibration operation is completed, and provide the stored calibration code to the calibration control circuit upon a next calibration operation (para 0007).
As to claim 12, Wu discloses in Figs. 2-3, An operating method of a semiconductor device comprising a voltage comparison circuit (330 as shown in Fig. 3) suitable for setting an internal voltage 
As to claim 13, Wu discloses in Figs. 2-3, resetting the test-internal voltage after the setup operation is completed (para 0029)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0088375 hereinafter Wu), in view of Tai et al (US 2012/0133345 hereinafter Tai)

However, Tai discloses in Fig. 4  a first filter circuit (C1  as shown in Fig. 4) coupled to the first input stage (- sign of 102 as shown in Fig. 4) and suitable for filtering the input signal; and a second filter circuit (LPF 108 as shown in Fig. 4) coupled to the second input stage (+ sign of 110 as shown in Fig. 4) and suitable for filtering the input signal (Fig.4)
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Wu and provide a first filter circuit (C1  as shown in Fig. 4) coupled to the first input stage (- sign of 102 as shown in Fig. 4) and suitable for filtering the input signal; and a second filter circuit (LPF 108 as shown in Fig. 4) coupled to the second input stage (+ sign of 110 as shown in Fig. 4) and suitable for filtering the input signal (Fig.4), as taught by Tai for filtering the unwanted signal during test. 
Allowable Subject Matter
Claims 2-4, 6, 14, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2-4, 6, 14, the prior art does not discloses an adjustment circuit suitable for adjusting a driving current of the input circuit based on the calibration code; and an output circuit suitable for comparing output signals of the input circuit into which the driving current is incorporated and outputting the comparison result signal, as recited in claims 2-4, 6; performing a next calibration operation using the stored calibration code; and performing a next setup operation by comparing the .
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.